Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered April 10, 2012, as amended April 18, 2012, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant’s suppression motion. The court had the unique opportunity to see and hear the witnesses (see People v Prochilo, 41 NY2d 759, 761 [1977]), and there is no basis for disturbing its credibility determinations, including its evaluation of inconsistencies in testimony and an officer’s inability to recall minor details. Concur — Gonzalez, P.J., Mazzarelli, Andrias and DeGrasse, JJ.